UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4574


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS BLADIMIR MONTOYA, a/k/a Ciego,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:09-cr-00247-CMH-1)


Submitted:   April 26, 2011                   Decided:   May 9, 2011


Before GREGORY, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence H. Woodward, Jr., Charles Lustig, SHUTTLEWORTH, RULOFF,
SWAIN HADDAD & MORECOCK, P.C., Virginia Beach, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, Morris R.
Parker, Jr., Rebeca H. Bellows, Assistant United States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlos    Bladimir   Montoya    appeals      his    conviction    and

life-plus-120-month sentence, following a jury trial, for one

count of conspiracy to commit murder in aid of racketeering, in

violation of 18 U.S.C. § 1959(a)(5) (2006) (“Count One”), one

count of aiding and abetting murder in aid of racketeering, in

violation of 18 U.S.C. §§ 2, 1959(a)(1) (2006) (“Count Two”),

and one count of use of a firearm during a crime of violence, in

violation of 18 U.S.C. §§ 2, 924 (2006) (“Count Three”).                      On

appeal, Montoya argues that (1) there was insufficient evidence

to   support   his   convictions   on    Counts   One    and    Two;   (2)   the

district court erred in denying his Batson v. Kentucky, 476 U.S.

79 (1986), challenge; (3) the district court erred in declining

to give a perjury instruction; and (4) the district court erred

in ordering his sentence on Count Three to run consecutively.

Finding no reversible error, we affirm.



                                    I.

           We review a district court’s denial of a Fed. R. Crim.

P. 29 motion for acquittal de novo.          United States v. Reid, 523

F.3d 310, 317 (4th Cir. 2008).            “A defendant challenging the

sufficiency of the evidence to support his conviction bears a

heavy burden.”       United States v. Beidler, 110 F.3d 1064, 1067

(4th Cir. 1997) (internal quotation marks omitted).                    We will

                                    2
uphold a jury’s verdict “if, viewing the evidence in the light

most favorable to the government, it is supported by substantial

evidence.”          Reid, 523 F.3d at 317.                       Substantial evidence is

“evidence       that     a    reasonable          finder    of    fact     could    accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                        United States v. Alerre, 430

F.3d     681,      693       (4th     Cir.    2005)        (internal       quotation      marks

omitted).          In resolving issues of substantial evidence, we do

not    reweigh         the      evidence          or     reassess        the      factfinder’s

determination          of     witness      credibility,           see    United     States     v.

Brooks, 524 F.3d 549, 563 (4th Cir. 2008), and “can reverse a

conviction on insufficiency grounds only when the prosecution’s

failure is clear.”                  United States v. Moye, 454 F.3d 390, 394

(4th Cir. 2006) (en banc) (internal quotation marks omitted).

               To prove that Montoya violated 18 U.S.C. § 1959(a)(5),

the Government had to establish that he agreed with others to

commit    a     murder       “for    the     purpose       of    gaining    entrance     to    or

maintaining or increasing position in an enterprise engaged in

racketeering         activity.”              18       U.S.C.     § 1959(a);        see   United

States v. Basciano, 599 F.3d 184, 198-99 (2d Cir. 2010).

               To prove that Montoya violated 18 U.S.C. § 1959(a)(1),

the Government had to show that there was: “(1) an enterprise

engaged       in   racketeering         activity,          (2)    murder    or     aiding     and

abetting another person in murdering, and (3) murder undertaken

                                                  3
for   the   purpose     of     gaining      entrance      into    or    maintaining          the

defendant’s     position        in   the     enterprise,         or    in    exchange        for

anything of pecuniary value.”                     United States v. Johnson, 219

F.3d 349, 358 n.7 (4th Cir. 2000).                       “A defendant is guilty of

aiding and abetting if he has knowingly associated himself with

and participated in the criminal venture.”                             United States v.

Burgos, 94 F.3d 849, 873 (4th Cir. 1996) (en banc) (internal

quotation    marks      omitted);      see        18   U.S.C.    § 2(a).            To     prove

association,      the        government      need       only     establish          that    the

defendant was “cognizant of the principal’s criminal intent and

the   lawlessness       of    his    activity.”          Burgos,       94    F.3d    at     874.

“[P]articipation in every stage of an illegal venture is not

required,      only     participation         at       some    stage    accompanied           by

knowledge of the result and intent to bring about that result.”

Untied States v. Arrington, 719 F.2d 701, 705 (4th Cir. 1983)

(internal quotation marks omitted).

            Here, Montoya concedes that the evidence presented at

trial was sufficient to establish his gang membership and his

presence at the murder; he contests only whether the evidence

was   sufficient      to     show    that    he    shared      the    intent    to       commit

murder.     At trial, however, two police officers testified that

Montoya implicated himself during two interviews, and one of the

other   gang    members        testified      that       Montoya       was    involved        in

planning the murder, drove the others to the site of the murder,

                                             4
and participated in celebrating the murder after its commission.

Accordingly, we hold that the evidence presented at trial was

sufficient to support Montoya’s convictions on Count One and

Two.



                                            II.

            We     review    a    district        court’s    denial    of   a     Batson

challenge    for    clear     error,        giving   “great    deference”       to   the

court’s finding.       Jones v. Plaster, 57 F.3d 417, 421 (4th Cir.

1995).      The    Equal     Protection          Clause   forbids     the   use    of   a

peremptory       challenge       for    a   racially      discriminatory       purpose.

Batson, 476 U.S. at 86.                Courts employ a three-step process to

determine whether a peremptory strike was racially motivated:

       First, the defendant must make a prima facie showing
       that   the   prosecutor   has    exercised    peremptory
       challenges on the basis of race.        Second, if the
       requisite showing has been made, the burden shifts to
       the   prosecutor    to   articulate    a    race-neutral
       explanation for striking the jurors in question.
       Finally, the trial court must determine whether the
       defendant has carried his burden of proving purposeful
       discrimination.

Hernandez v. New York, 500 U.S. 352, 358-59 (1991) (internal

citations omitted).

            Here, Montoya – an Hispanic male – objected to the

striking of one of three Hispanics on the venire panel.                              The

district court credited the Government’s reasons as legitimate

and    nondiscriminatory         and    found     that    Montoya     failed    in   his

                                             5
burden      to     prove      intentional         discrimination.         Because   the

Government’s rationale was race-neutral and Montoya’s allegation

that the Government’s reasons are strongly suggestive of pretext

is insufficient to show that they were actually pretextual, we

hold that the district court did not clearly err in denying

Montoya’s Batson challenge.



                                           III.

             We review for abuse of discretion a district court’s

refusal to give a requested jury instruction.                         United States v.

Hurwitz,     459       F.3d   463,   474   (4th      Cir.    2006).     “[This   Court]

review[s] a jury instruction to determine ‘whether, taken as a

whole,   the       instruction       fairly       states    the   controlling    law.’”

United States v. Moye, 454 F.3d 390, 397-98 (4th Cir. 2006) (en

banc) (quoting United States v. Cobb, 905 F.2d 784, 789 (4th

Cir. 1990)).           A court’s refusal to give a requested instruction

is reversible error if the instruction “(1) was correct; (2) was

not substantially covered by the court’s charge to the jury; and

(3) dealt with some point in the trial so important that failure

to   give        the    requested     instruction           seriously    impaired   the

defendant’s ability to conduct his defense.”                          United States v.

Lewis, 53 F.3d 29, 32 (4th Cir. 1995) (internal quotation marks

omitted).



                                              6
              Here, Montoya contends that the district court erred

when    it    refused     to    instruct       the      jury    on    perjury       where     a

testifying gang member admitted to lying at his own guilty plea

hearing.        The     district    court,         however,     found     that      such    an

instruction was inappropriate because the witness had not been

found    guilty    of    perjury.         Even     if   the    witness       had    perjured

himself,      we   conclude      that     the      district      court’s      credibility

instruction substantially covered the issue.                            The court gave

extensive      instructions        on   witness         credibility.          See        United

States v. Gray, 137 F.3d 765, 774 (4th Cir. 1998).                                 Moreover,

the court’s refusal to give a perjury instruction did not impair

Montoya’s      ability     to    put    on    a    defense,      as    defense          counsel

aggressively       challenged       the      witness’s        credibility      on        cross-

examination.          Thus, we hold that the district court did not

commit       reversible     error       in    declining         to    give     a        perjury

instruction.



                                             IV.

              Finally,    Montoya       contests        his    consecutive         18    U.S.C.

§ 924(c)      sentence     on    Count       Three.           Montoya’s      argument        is

foreclosed by an authoritative decision recently announced by

the Supreme Court.             See Abbott v. United States, 131 S. Ct. 18,

23 (2010) (holding that a defendant is subject to a mandatory

consecutive sentence under § 924(c) and that a defendant is not

                                              7
spared   from    that   sentence   by       virtue    of    receiving    a     higher

mandatory minimum sentence on a different count of conviction).

Therefore, as Montoya concedes, this claim fails.



                                     V.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument      because       the   facts   and   legal

contentions     are   adequately   presented         in    the   materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        8